Citation Nr: 0722261	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the veteran's application 
to reopen a claim for service connection for paranoid 
schizophrenia (which the RO characterized as schizophrenic 
reaction, paranoid type (formerly shown as emotional 
instability reaction)).  The veteran disagreed with this 
decision in April 2005.  He perfected a timely appeal in 
December 2005 and requested a Travel Board hearing, which was 
held before the undersigned Veterans Law Judge at the RO in 
May 2006.

The Board is not bound by the RO's determination in this 
matter and must instead make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The decision below reopens the claim for service connection 
for a psychiatric disorder.  This matter is further addressed 
in the remand appended to this decision.  The claim of 
service connection for a psychiatric disorder is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.



FINDINGS OF FACT

1.  In December 1985, the Board denied the veteran's claim 
for service connection for a psychiatric condition; this 
decision was not appealed and became final.

2.  Evidence received since the December 1985 Board decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for paranoid schizophrenia, and it  raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1985 Board decision, which denied 
entitlement to service connection for a psychiatric 
condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2006).

2.  Evidence received since the December 1985 Board decision 
is new and material and the claim of entitlement to service 
connection for paranoid schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen his claim for service 
connection for a psychiatric disorder and that matter is 
further addressed in the remand below.  Therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  

New & Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
request to reopen a previously denied claim for service 
connection for paranoid schizophrenia on September 1, 2004, 
the amended version of 38 C.F.R. § 3.156(a) is applicable to 
this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Certain chronic disabilities, to include psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A review of the claims file shows that the Board denied the 
veteran's claim for service connection for paranoid 
schizophrenia (characterized as a psychiatric condition) in 
December 1985.  The veteran and his service representative 
were notified of this decision later that same month.  He did 
not appeal this decision.  Thus, the December 1985 Board 
decision became final.  38 U.S.C.A. § 7104 (West 2002).

The evidence of record at the time of the December 1985 Board 
decision, which denied the claim for service connection for a 
psychiatric condition, consisted of the veteran's service 
medical records, post-service VA medical records, private 
treatment records, and the veteran's hearing testimony.

As the Board noted in its December 1985 decision, the 
veteran's service medical records show no history of 
psychiatric problems at his enlistment physical examination.  
The veteran was hospitalized in September 1953 with 
complaints of blackout spells that had occurred for several 
years.  There was no evidence of psychosis on psychiatric 
examination but the veteran was tense, immature, and hostile.  
He experienced 1 to 2 attacks of syncope per week during 
service.  Psychological testing showed personality traits of 
immaturity and emotional instability, and the diagnosis was 
emotional instability reaction.  A Medical Board recommended 
that the veteran be medically discharged due to emotional 
instability reaction that existed prior to service and was 
not aggravated by active service.

Following his service separation in 1954, the veteran was 
hospitalized frequently between 1961 and 1965.  He was 
diagnosed with anxiety and depression and his psychiatric 
symptoms included hallucinations, delusions, social 
withdrawal, and interpersonal and occupational difficulties.  
The veteran reported that his psychiatric problems had begun 
during active service.  Following VA psychiatric examinations 
in 1966 and 1968, the veteran was diagnosed with 
schizophrenic reaction, paranoid type.  The veteran was 
voluntarily hospitalized at a state mental hospital in New 
Jersey from December 1978 to January 1979 and the discharge 
diagnosis was schizophrenia, chronic undifferentiated type.

Private psychiatric treatment records dated between 1978 and 
1984 show diagnoses of schizophrenia, paranoid type, and 
paranoid personality.  On psychiatric consultation with R.B., 
M.D. (-initials used to protect privacy), in December 1984, 
the veteran reported that his psychiatric problems had begun 
in 1953 when he became amnesic after drinking a cup of orange 
juice offered to him by a fellow Marine.  Mental status 
examination of the veteran resulted in a diagnosis of 
schizophrenia, chronic undifferentiated type, with a note 
that the veteran's difficulties apparently stemmed from his 
active service.  Following private psychological examination 
by M.B. in December 1984, the diagnosis was schizophrenia, 
residual type.  

The veteran testified at a hearing in July 1985 that he had 
been unable to function since the in-service incident in 1953 
that involved drinking orange juice (as described above).

The pertinent evidence added to the record since the December 
1985 Board decision includes the veteran's VA treatment 
records, his lay statements and Travel Board hearing 
testimony, and a private psychiatric evaluation dated in July 
1992.

On a private psychiatric evaluation in July 1992, the veteran 
exhibited a constricted affect and displayed an unpleasant, 
hostile, abusive, and domineering attitude towards the 
examiner.  The veteran was coherent, relevant, and mentally 
inclined to speak in long monologues, displaying resentment 
when interrupted by the examiner for the sake of brevity and 
of organization of the psychiatric interview.  The veteran 
spontaneously reported that he suffered from depression and 
multiple suicide attempts since 1961 and complained that his 
doctors had done nothing for him since that time.  He 
reported attempting suicide 6 or 7 times since 1961.  The 
veteran further indicated that his psychiatric symptoms began 
during service and he attributed his variously diagnosed 
psychiatric disorder to a specific incident of service.  He 
also reported that he suffered from racing thoughts 
occasionally that readily went away.  The private examiner 
stated, "Certainly [the veteran] is a very sick individual 
who denies hallucinatory experiences at any time but probably 
is hallucinating and certainly he is delusional, mainly being 
afraid of people."  The diagnoses included schizophrenia, 
paranoid type, in partial remission.  

On VA outpatient treatment on November 9, 2004, the VA 
clinical psychologist stated that the veteran was not 
depressed and had no suicidal ideation.  The veteran denied 
drinking alcohol.  Mental status examination of the veteran 
showed a constricted affect, a moderately anxious mood, 
pressured speech, some irritability, and intact thought 
processes.  The veteran denied any history of hearing voices 
or delusions and was not paranoid.  He reported significant 
sleep problems.  He was not anhedonic and had a normal 
appetite.  He reported a history of multiple psychiatric 
hospitalizations.  The veteran's Global Assessment of 
Functioning (GAF) score was 45, indicating serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  The diagnosis was rule-out residual type 
schizophrenia.

On VA outpatient treatment on November 24, 2004, the veteran 
complained that he was anxious and impatient.  Objective 
examination showed an anxious mood and affect, "fast 
talking" and circumstantial speech.  The assessment was 
schizophrenia.

On VA outpatient treatment in December 2004, the veteran 
complained of problems with sleep, anxiety, and impatience.  
Mental status examination of the veteran showed an anxious 
mood, a good appetite, no suicidal or homicidal ideation, 
good eye contact, no abnormal movements, normal speech, goal-
directed thought processes, and no flight of ideas or 
looseness of associations.  The VA examiner stated that the 
veteran had some anxiety but denied depression, mania, or 
other acute psychotic symptoms.  The assessment was paranoid 
schizophrenia.

The veteran submitted several statements to the RO in support 
of his application to reopen a previously denied claim for 
service connection for paranoid schizophrenia.  In January 
2005, the veteran contended that his psychiatric problems had 
begun during active service.  He asserted that, after 
drinking a cup of orange juice that was "loaded with White 
Lightening" that he was offered by another Marine, his mind 
had been "injured and weakened" and this caused his 
psychiatric problems.  In March 2005, the veteran described 
the impact of his paranoid schizophrenia of his life since 
active service.  He also repeated his assertion that drinking 
orange juice given to him by a fellow Marine during active 
service had caused him convulsions and led to his psychiatric 
problems during and after active service.

The veteran testified at his May 2006 Travel Board hearing 
about the alleged in-service incident involving drinking a 
cup of orange juice laced with "white lightening", which 
caused him to go in to shock and pass out.  The veteran also 
testified that he was currently employed as a security guard.  
He contended that he had been unable to function all of his 
life due to his psychiatric problems.

While most of the recent medical records and the veteran's 
statements and Travel Board hearing testimony are new, they 
cannot be regarded as material evidence because, even when 
considered with previous evidence of record, they do not show 
that the veteran's currently diagnosed paranoid schizophrenia 
was incurred in or aggravated by service.  However, a report 
of a private psychiatric examination in July 1992 can be 
construed as suggesting the veteran's schizophrenia began 
during service.  The Court of Appeals for Veterans Claims 
Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  While the service medical 
records do not show the specific incident alleged by the 
veteran of drinking orange juice laced with a hallucinogenic 
substance, he was evaluated for bizarre behavior while on 
active duty and his allegation of the "while 
lightening"/orange juice incident has been entirely 
consistent for decades.  This additional evidence, by 
suggesting the contended nexus, provides an unestablished 
fact necessary to substantiate the claim for service 
connection for paranoid schizophrenia.  The additional 
medical evidence confirms a current diagnosis of paranoid 
schizophrenia.  In view of the foregoing, the Board finds 
that the added evidence raises a reasonable possibility of 
substantiating the claim for service connection for paranoid 
schizophrenia.

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for paranoid 
schizophrenia is warranted.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
paranoid schizophrenia is granted.  The appeal is granted to 
this extent only.


                                                          

                                                            
REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for schizophrenia.  
After ensuring compliance with VCAA, the RO must consider the 
reopened claims in the first instance, considering both old 
and new evidence on a de novo basis.  

The RO should also obtain a psychiatric examination that 
includes a competent opinion addressing the contended causal 
relationship between the veteran's schizophrenia and service.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Board here finds that such 
a VA examination and opinion is necessary in this instance 
and the three-prong test of 38 C.F.R. § 3.159(c)(4) 
recognized in McLendon is here applicable.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should provide VCAA 
notice for a de novo claim for service 
connection for schizophrenia.

2.  Thereafter, the RO should schedule a 
VA psychiatric examination.  Following a 
review of the relevant evidence of 
record, to include the service medical 
records and all post-service psychiatric 
records  documenting evaluation and 
treatment for schizophrenia beginning in 
1961, the psychiatrist should express an 
opinion on the following question: Is it 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran's schizophrenia began during 
service or was causally linked to any 
incident or finding recorded during 
service, to include the psychiatric 
symptoms noted in the service medical 
records such as memory impairment and 
cognitive deficits.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for schizophrenia on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


